Citation Nr: 0831946	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  06-30 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for residuals of a back 
injury.

2. Entitlement to service connection for the loss of the tip 
of the third finger of the left hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.

In October 2005 the veteran testified at personal hearing 
before a Decision Review Officer, and in May 2008, he 
testified at a personal hearing before the undersigned, 
sitting at the RO.  Transcripts of these hearings are 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he lost the tip of his finger after 
he developed a bone infection subsequent to being hit with a 
piece of metal, either when a bomb exploded at Kimpo Air 
Force Base in Korea, throwing him backwards through a metal 
building, or when his plane leaving Korea endured enemy fire.  
Both of these events purportedly occurred in December 1954.  
The veteran further contends that he suffered a back injury 
as a result of the explosion at Kimpo Air Force Base.  He has 
stated that he underwent surgery on his spine at the Base 
hospital, which resulted in him being off duty for a period 
of time.  

Initially, the Board observes that, although the veteran has 
claimed that his injuries resulted from a bomb explosion 
and/or weapons fire, there is no indication that the veteran 
participated in combat, nor is he claiming that he is a 
combat veteran.  Accordingly, the veteran's lay testimony 
regarding the reported injuries cannot be accepted as 
conclusive evidence as to their actual occurrence.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

Initially, the Board notes that subsequent to his hearing, 
the veteran submitted additional evidence consisting of a lay 
statement by his brother with regard to the loss of the 
fingertip of the third finger of his left hand.  The veteran 
did not waive agency of original jurisdiction consideration 
(AOJ) of this evidence.  See 38 C.F.R. § 20.1304 (2007).  
Thus, a remand is required to allow for AOJ review of this 
evidence prior to further adjudication.

The Board also determines that a remand is necessary in order 
to attempt to obtain outstanding, relevant treatment records, 
as well as to afford the veteran a VA examination to 
determine the existence and etiology of any current back 
disability.
Initially, the Board observes that the record contains 
references to examination and treatment by several private 
physicians, but many of these records are not associated with 
the claims file.  The veteran submitted authorizations to 
release the records of Dr. Rand and Dr. Curran, and these 
records have been obtained.  However, a January 2003 
examination report by Dr. Floyd refers to a pre-employment 
physical for UPS eight years earlier, an August 2002 
examination by Dr. Pongor, a September 2002 MRI by Dr. Arnow, 
and November 2002 X-rays.  (The provider for the November 
2002 X-rays was not reported.)  Further, there is a letter by 
Dr. Polivy that indicates that he performed a physical 
examination of the veteran in September 2003.  These records 
are potentially relevant to the veteran's claimed back 
disorder and may also be relevant to the veteran's lost 
fingertip.  Accordingly, the veteran should be requested to 
submit or authorize release of these records to VA, so they 
may become part of the record.

With regard to his claimed in-service injury to his back, a 
December 2002 treatment note by Dr. Rand indicates that the 
veteran had a history of fracturing his back when he was in 
the Air Force and a bomb exploded, throwing him through a 
wall and into a steel beam.  At the January 2003 examination 
by Dr. Floyd, which was related to a July 2002 work-related 
back injury, the veteran reported that he injured his spine 
while serving in the military and was told that he had a 
fracture of the lumbar spine.  He further revealed that he 
underwent lumbar surgery as a result, although he could not 
comment on the nature of that surgery, and that he was off 
duty for approximately 8 months and then returned to full 
duty without restrictions.  A September 2003 letter by Dr. 
Polivy offers an almost identical account of the in-service 
injury.  Although the veteran is not competent to comment on 
the nature of his in-service back injury, he is competent to 
describe the events that caused the claimed injury.  
Additionally, the Board finds it significant that the 
examinations by Dr. Floyd, Dr. Polivy, and Dr. Rand all 
occurred prior to the veteran filing his service connection 
claim in January 2005.

Finally, the examination report of Dr. Floyd relates an 
opinion that the veteran's current symptomology is more 
likely the result of aggravation of the claimed preexisting 
back injury from service than a result of the more recent 
work injury.    
The Board finds that the above is sufficient evidence to 
warrant a VA examination.  38 C.F.R. § 3.159; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, a VA 
examination is necessary to ascertain the nature of any 
current back disorder, as well as to determine whether such 
disorder is a residual of the veteran's claimed in-service 
back injury, as described to Dr. Floyd, Dr. Polivy, and Dr. 
Rand.  

Finally, the Board notes that the veteran has specifically 
stated that the explosion that injured his back occurred in 
December 1954 when a bomb exploded, throwing him backward 
through the wall of a metal building.  There is evidence that 
the veteran was serving with the 4th Fighter Interceptor Wing 
at Kimpo Air Force Base in December 1954.  However, although 
a search was conducted of the morning reports of the 66th 
Fighter Interceptor Wing, with which the veteran served in 
Alaska, no search was conducted of the records of the 4th 
Fighter Interceptor Wing at Kimpo Air Force Base.  Therefore, 
a search should be performed for unit records of the 4th 
Fighter Interceptor Wing that could corroborate the veteran's 
claims of an explosion occurring in December 1954 at Kimpo 
Air Force Base or that otherwise relate to the veteran's 
claimed in-service back injury.     




Accordingly, the case is REMANDED for the following action:

1.	Request from the National Personnel 
Records Center (NPRC) and any other 
appropriate sources, all records of the 
4th Fighter Interceptor Wing that 
relate to an explosion occurring at 
Kimpo Air Force Base in December 1954 
or that indicate that the veteran 
suffered an injury to his back in 
December 1954.  All requests and 
responses, positive and negative, 
should be associated with the claims 
file. 

2.	Request that the veteran identify and 
authorize release of any relevant 
private treatment records, to include 
the pre-employment physical for UPS, 
August 2002 records of Dr. Pongor, 
September 2002 records of Dr. Arnow, 
the November 2002 X-rays, and the 
September 2003 examination of Dr. 
Polivy.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

3.	Schedule the veteran for a VA 
examination to determine the existence 
and etiology of his current back 
disorder.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred, to include the 
treatment notes of Dr. Rand and Dr. 
Curran, the January 2003 examination 
report of Dr. Floyd, and the September 
2003 letter of Dr. Polivy.  All 
appropriate tests should be performed 
and the results documented, to include 
any necessary imaging studies.  The 


        examination report should 
specifically address the
       following question:


Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's current back disorder 
is related to his claimed in-service 
back injury as documented in the 
report of Dr. Floyd, letter of Dr. 
Polivy, and treatment notes of Dr. 
Rand?

The examiner should also comment on the 
nature and extent of the July 2002 
work-related back injury and address to 
what extent, if any, the veteran's 
current back disorder is related to 
that injury.

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the October 2007 
supplemental statement of the case.  
The veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




